Citation Nr: 1540328	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with mood disorder prior to October 20, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

 The Veteran served on active duty from October 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from August 2008, September 2010, and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the August 2008 decision, the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective from August 15, 2007, and denied entitlement to service connection for chronic left ankle pain and chronic right shoulder pain.  In the September 2010 decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from August 15, 2007.  In the August 2011 decision, the RO denied entitlement to a TDIU.  The RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Decision Review Officer (DRO) at a June 2012 hearing at the RO.  A transcript of the hearing has been associated with the file.

In January 2013, a DRO granted service connection for mood disorder, effective from November 7, 2012.  The DRO rated this disability in conjunction with the already service-connected PTSD and assigned an initial 100 percent disability rating for the service-connected psychiatric disability, effective from October 20, 2011.

As the Veteran was granted the full benefit sought for his service-connected psychiatric disability during the period since October 20, 2011, his appeal for a higher initial rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38   (1993).

The Veteran had also perfected an appeal with regard to a claim of service connection for tinnitus.  In July 2014, the RO granted service connection for tinnitus, and thereby resolved the appeal as to that issue.

The Veteran was previously represented by attorney Sean Kendall.  In March 2014, prior to re-certification of the appeal to the Board, such representation was revoked. The Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2015).

The issue of entitlement to a permanent status of the Veteran's total disability rating has been raised by the record in a May 2013 telephone conversation with the Veteran (see May 2013 VA Form 21-0820), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has previously requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  He was notified by way of letters dated on April 30, 2015 and May 18, 2015 that his Board hearing had been scheduled for a date in June 2015.  These letters were sent to a [redacted] address and were not returned as undeliverable.  However, the Board sent a letter to the [redacted] address on May 5, 2015 and this letter was returned as undeliverable.

The Board subsequently sought confirmation of the Veteran's address and another letter was sent to the Veteran in July 2015 requesting clarification as to the issues on appeal.  This letter was sent to a [redacted] address and was not returned as undeliverable.  Therefore, it appears as if the Veteran's address has changed and that he may not have received notice of the June 2015 Board hearing.  Thus, a remand is necessary in order to re-schedule the requested hearing and provide notification of the date and time of this hearing at the Veteran's new address.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge by way of videoconference.  Any letter notifying the Veteran of the date and time of the Board hearing shall be sent to the [redacted] address shown on the July 2015 letter sent from the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






